In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 17-811V
                                    Filed: November 8, 2018
                                         UNPUBLISHED


    CATHERINE FRY,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On June 15, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine
Administration (“SIRVA”), resulting from an influenza (“flu”) vaccination she received on
October 24, 2016. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

     On April 3, 2018, a ruling on entitlement was issued, finding petitioner entitled to
compensation for her shoulder injury. On November 5, 2018, respondent filed a proffer

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
on award of compensation (“Proffer”) indicating petitioner should be awarded
$75,500.45. Proffer at 1. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer. Id.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $75,500.45 in the form of a check payable to
petitioner, Catherine Fry. This amount represents compensation for all damages that
would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS



    CATHERINE FRY,

                   Petitioner,

    v.
                                                          No. 17-811V
    SECRETARY OF HEALTH AND
                                                          Chief Special Master Dorsey
    HUMAN SERVICES,                                       ECF

                   Respondent.



              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

         On March 31, 2018, respondent filed a Rule 4(c) Report conceding petitioner’s

entitlement to compensation for her SIRVA injury. On April 3, 2018, the Chief Special Master

issued a Ruling on Entitlement finding petitioner entitled to damages in this case. Respondent

now proffers that petitioner receive an award of a lump sum of $75,500.45 in the form of a check

payable to petitioner. This amount represents compensation for all elements of compensation

under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled. 1 This proffer does not address final

attorneys’ fees and litigation costs. Petitioner is additionally entitled to reasonable attorneys’ fees

and litigation costs, to be determined at a later date upon petitioner submitting substantiating

documentation.

         Petitioner agrees with the proffered award of $75,500.45 as representing all elements of

compensation under 42 U.S.C. § 300aa-15(a) to which petitioner is entitled.

                                               Respectfully submitted,

                                               JOSPEH H. HUNT
                                               Assistant Attorney General



1
       Should petitioner die prior to the entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
                         C. SALVATORE D`ALESSIO
                         Acting Director
                         Torts Branch, Civil Division

                         CATHARINE E. REEVES
                         Deputy Director
                         Torts Branch, Civil Division

                         GABRIELLE M. FIELDING
                         Assistant Director
                         Torts Branch, Civil Division

                         s/Camille M. Collett
                         CAMILLE M. COLLETT
                         Trial Attorney
                         Torts Branch, Civil Division
                         U.S. Department of Justice
                         P.O. Box 146
                         Benjamin Franklin Station
                         Washington, D.C. 20044-0146
                         (202) 616-4098

DATE: November 5, 2018